Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I.	One species drawn to a dual-sided transparent display panel, comprising: a first layer of electro-optic material, the first layer of electro-optic material including an outer surface and an inner surface; a second layer of electro-optic material, the second layer of electro-optic material including an outer surface and an inner surface; a waveguide disposed between the inner surface of the first layer of electro-optic material and the inner surface of the second layer of electro-optic material; one or more light sources disposed along an edge of the waveguide that is perpendicular to the inner and outer surfaces of the first and second layers of electro-optic material; a first grating coating adjacent to the outer surface of the first layer of electro-optic material; and a second grating coating adjacent to the outer surface of the second layer of electro-optic material (Fig. 2).
II.	Another species drawn to a dual-sided transparent display panel, comprising: a first panel subassembly and a second panel subassembly, each of the first and second panel subassemblies including a plurality of adjacent layers, the plurality of adjacent layers including, from an innermost 
III. 	Another species drawn to a dual-sided transparent display panel, comprising: a first panel subassembly and a second panel subassembly, each of the first and second panel subassemblies including a plurality of adjacent layers, the plurality of adjacent layers including, from an innermost layer to an outermost layer, a polyimide alignment layer, an electrode layer, and a glass layer; a liquid-crystal layer disposed between an inner surface of the polyimide alignment layer of the first panel subassembly and an inner surface of the polyimide alignment layer of the second panel subassembly; and one or more light sources disposed along an edge of the liquid-crystal layer perpendicular to the inner surface of the polyimide alignment layer of the first panel subassembly and the inner surface of the polyimide alignment layer of the second panel subassembly; wherein the liquid-crystal layer includes a plurality of molecules that, when oriented in a predetermined configuration, direct, toward the glass layer of the first panel subassembly, 
These species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, i.e. each species has mutually exclusive characteristics/structures as in its claims 1, 10 and 18, which associate with Figs. 2, 3 and 5, respectively. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 8 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a different field of search
separate classification with separate field of search
separate status with separate field of search
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached from Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871    

-- March 24, 2022